212 U.S. 551 (1908)
BILIK
v.
STRASSHEIM, SHERIFF OF COOK COUNTY, ILLINOIS.
No. 445.
Supreme Court of United States.
Submitted October 13, 1908.
Decided October 19, 1908.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
Mr. Francis E. Hinckley and Mr. S.S. Gregory for appellant.
Mr. John J. Healy, State Attorney, Mr. Erasmus C. Lindley and Mr. James J. Barbour for appellee.
No. 445, Motion to dismiss or affirm.
Per Curiam:
Dismissed for want of jurisdiction.